Case: 13-40180       Document: 00512508223          Page: 1     Date Filed: 01/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                     No. 13-40180                                January 22, 2014
                                   Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEONEL BOSCH,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:12-CR-708-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM: *
       Leonel Bosch appeals the 60-month sentence imposed following his
guilty plea conviction for possession with intent to distribute 224.25 kilograms
of marijuana. He asserts that the district court erred in denying his request
for a sentence reduction under U.S.S.G. §§ 2D1.1(b)(16) 1 and 5C1.2.                           The
district court’s denial of the reduction was based on its determination that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 Although Bosch cited § 2D1.1(b)(11) in his brief, it is clear from the substance of his
briefing and context of this case that he meant to cite § 2D1.1(b)(16).
    Case: 13-40180     Document: 00512508223     Page: 2   Date Filed: 01/22/2014


                                  No. 13-40180

Bosch had not been truthful in providing information to the government.
Bosch argues that at the time of sentencing there was no evidence before the
district court showing that he did not provide truthful information and that
the district court’s credibility determination was based upon speculation,
rather than “specific factual findings” or “evidence in the record.”
      We review the district court’s denial of the § 5C1.2 reduction for clear
error. See United States v. McCrimmon, 443 F.3d 454, 457 (5th Cir. 2006). We
are particularly deferential to a district court’s credibility determinations.
United States v. Powers, 168 F.3d 741, 752-53 (5th Cir. 1999).
      The safety valve provision, in pertinent part, requires that “not later
than the time of the sentencing hearing, the defendant has truthfully provided
to the Government all information and evidence the defendant has concerning
the offense or offenses that were part of the same course of conduct or of a
common scheme or plan[.]” U.S.S.G. § 5C1.2(a)(5).
      After considering Bosch’s arguments and questioning him extensively,
the district court determined that his statements were not credible. Because
the district court’s adverse credibility determination is plausible in view of the
record as a whole, it is not clearly erroneous. See United States v. Ruiz, 621
F.3d 390, 396 (5th Cir. 2010); McCrimmon, 443 F.3d at 457-58. Therefore,
Bosch has not shown that the district court clearly erred in denying his motion
for a sentence reduction under § 5C1.2. See McCrimmon, 443 F.3d at 457.
      AFFIRMED.




                                        2